UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 04-1636



KEVIN P. WELDON,

                                                Plaintiff - Appellant,

            versus


DONALD L.    EVANS,   Secretary,   Department   of
Commerce,

                                                 Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-04-11-1)


Submitted:    November 30, 2004          Decided:     December 21, 2004


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin P. Weldon, Appellant Pro Se. Richard Parker, Dennis Carl
Barghaan, Jr., Assistant United States Attorneys, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kevin   P.    Weldon   appeals   the   district   court’s    order

granting the Defendant’s motion for summary judgment and dismissing

his action alleging claims under Title VII of the Civil Rights Act

of 1964, as amended, and constitutional claims.           We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.        See Weldon v. Evans, No. CA-

04-11-1 (E.D. Va. filed March 19, 2004; entered March 22, 2004).

We   dispense   with    oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                   - 2 -